Citation Nr: 0308494	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  96-49 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Whether the veteran is entitled to additional vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from May 1985 to July 1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1994 determination by a Vocational 
Rehabilitation and Counselor at the RO, which denied the 
veteran's claim seeking entitlement to additional vocational 
rehabilitation training pursuant to Chapter 31, Title 38, 
United States Code.  

A hearing was held at the RO in February 1995 and then before 
the undersigned Veterans Law Judge at the RO in August 2002.  



FINDINGS OF FACT

1.  Through participation in the vocational rehabilitation 
program, the veteran received a Master's Degree in Public 
Administration in December 1993.  

2.  Thereafter, the veteran was accepted and enrolled in law 
school that began in the Fall of 1994.  

3.  The evidence does not demonstrate that, at the time the 
veteran entered law school in August 1993, her service-
connected psychiatric disorder and/or left knee disability 
had worsened to the extent that the effects of the 
disabilities precluded her from performing the duties of the 
occupation for which she was previously found rehabilitated.  

4.  The veteran's employment handicap and capabilities did 
not render her unsuitable for employment in the occupational 
objective for which services were provided by VA under the 
Chapter 31 vocational rehabilitation program.  



CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation benefits under Chapter 31, Title 38 of the 
United States Code have not been met.  38 U.S.C.A. § 3100 
(West 2002); 38 C.F.R. §§ 21.283, 21.284 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty-to-assist and notification 
obligations.  

However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  As well, the statutes at issue in this 
matter are not found in Chapter 51 (rather, in Chapter 31).  

The veteran seeks entitlement to additional vocational 
rehabilitation benefits pursuant to Chapter 31.  

The record reflects that service connection is in effect for 
a psychiatric disability, evaluated as 50 percent disabling, 
and a left knee disability rated as 30 percent disabling; and 
that a total rating for compensation purposes based on 
individual unemployability has been in effect since August 
1991.  

A review of the record shows that, in 1991 (just subsequent 
to her separation from service), the veteran was enrolled in 
the VA vocational rehabilitation (Chapter 31) program.  See 
38 C.F.R. § 21.40 (2002).  

In her July 1991 application for these benefits (VA Form 28-
1900) the veteran indicated that she had completed four years 
of college (the record reflects that 1983 she was graduated 
from the United States Air Force Academy).  

According to an unsigned August 1991 counseling record 
(personal information, VA Form 28-1902) the veteran 
indicated, essentially, that she wished to continue pursuing 
a Master's of Public Administration Degree at the University 
of Southern California (USC) and earn a law degree.  

The counseling notes (VA Form 28-8606) signed in late August 
1991 by a counseling psychologist initially reflect that the 
veteran's long range goal was to become a lawyer specializing 
in real estate or civil law, and that the Master's degree was 
her educational goal.  

It was noted that the next step to take would be to "check 
out law schools" but that since the Master's of Public 
Administration was a terminal degree, this was now the long 
term educational goal; and that the veteran would obtain that 
degree and seek employment in that field.  

According to a counseling-narrative report dated in September 
1991 (an individualized written rehabilitation plan (IWRP)), 
it was determined that, in light of the veteran's service-
connected disabilities, she had a serious employment 
handicap.  The report reflects that the veteran expressed an 
interest in city government and had taken classes at USC 
toward completing a Master's Degree in Public Administration 
and that the counseling psychologist was of the opinion that 
given test results, past experience, and past education, the 
veteran would do well to continue working towards this 
degree.  

The counseling psychologist pointed out that because the 
veteran had a serious employment handicap, she would need 
"an edge" that a solid degree from a reputable institution 
would provide.  

The psychologist was of the opinion that, given the veteran's 
ability and determination, she was capable of completing the 
courses remaining in order to get her Master's degree.  

Finally, it was noted that the veteran would be provided a 
subsistence allowance while completing her course work, that 
her tuition and other essentials (books, etc) would be 
provided, and that she would continue medical treatment 
through VA.  

The psychologist indicated that 60 days prior to completing 
her degree, the veteran would seek to have an IEAP 
(Individualized Employment Assistance Plan) developed and 
would begin and maintain a substantial effort to seek 
employment in her field.  Thereafter, the Vocational 
Rehabilitation & Counseling Officer (VR&C) approved this 
program.  

The record reflects that, from late April to early May 1993, 
the veteran was hospitalized at March Air Force Base in 
California due to an exacerbation of her psychiatric 
disorder.  She was treated, including with medication, and 
upon her discharge, it was felt that she had achieved the 
maximum benefit from the hospitalization.  

The final diagnosis of bipolar disorder, manic, resolving, 
was indicated.  The veteran was examined by VA a few weeks 
later in May 1993, and was again diagnosed with a bipolar 
disorder, with moderate to severe psychosocial stressors 
secondary to manic symptomatology and her left knee 
disability.  

A VA examination of the veteran's left knee was also 
accomplished in May 1993.  The examination revealed slight 
limitation of left knee disability motion, slight crepitation 
and strong lateral instability.  

According to a June 1993 special report or training, the 
veteran related that she was under a doctor's care for a 
manic depressive state.  At the time, she was attempting to 
resolve issues with respect to finishing up the Master's 
program.  She related that she had applied for county, state 
and city jobs, but that due to budget cut-backs, the 
employment outlook for her objective appeared "dull."  The 
veteran indicated that she wanted to go to law school and had 
applied to several schools.  

Ultimately, in December 1993 the veteran earned her Master's 
degree from USC.  The record reflects that on December 19, 
1993, the veteran was determined to be "rehabilitated" by 
VA.  

In or about June 1994, the veteran contacted the vocational 
rehabilitation office at the RO and requested a continuation 
in the vocational rehabilitation program, indicating that she 
would be going to law school in Florida.  The documents 
attached to a letter received in June 1994 reflect that 
indeed, she was accepted into Stetson University School of 
Law for the Fall 1994 semester and that classes were to begin 
in mid-August 1994.  

In a July 1994 response to the veteran's letter, a counseling 
psychologist explained that she had been placed in a 
rehabilitated status following her receipt of the Master's 
degree and that the record did not support a removal from 
that status.  It was explained to the veteran that she might 
be entitled to employment placement assistance, but that she 
was not approved to attend law school or any further academic 
studies.  The veteran appealed this determination.  

During a February 1995 hearing before a counseling 
psychologist at the RO, the veteran testified that the reason 
she pursued her Master's degree in the first place was to 
help her get into law school, and that she ultimately wanted 
to use both degrees in pursuit of a career in public service.  
She added that this course of action was recommended by the 
rehabilitation counselor in 1991.  

The veteran testified that she was essentially led to believe 
that her enrollment in the vocational rehabilitation program 
was to be automatically continued when she moved on to law 
school.  She further testified that, at the time she received 
her Master's degree, there were no positions available in her 
field due to budget cuts and hiring freezes.  She also noted 
that she had not pursued this type of employment when she 
relocated to Florida.  

In her Substantive Appeal, the veteran has argued that she 
only used eighteen of the forty-eight months allowed for her 
vocational rehabilitation program and, therefore, had time 
remaining in the program.  She also argues that, while the 
IWRP was incorrect in that it failed to address the goal of 
attending law school, changes in the program were allowed 
under the applicable regulation (discussed hereinbelow) and 
that the regulation did not indicate that changes could not 
be made after a degree was granted.  

Further, she claims that she received improper counseling in 
that she was told that she could continue in the program by 
attending law school.  

Finally, she argues that her receipt of the Masters degree 
did not terminate the program, that she was never placed in a 
rehabilitated status, and that, as she had a serious 
employment handicap, applicable regulation dictated that a 
higher level of training was appropriate in order to offset a 
competitive disadvantage.  

During the January 2003 hearing, the veteran's representative 
noted that, while a long term goal of becoming a lawyer and 
that "check[ing] out law schools" was initially written 
down by the counselor, the objective of becoming a lawyer was 
not ultimately addressed in the plan dated in September 1991, 
and that the veteran was unaware that the program would not 
cover law school until after she had completed her Master's 
degree; the veteran added that she did not realize this fact 
until after completing her first semester of law school.  

The veteran testified that her initial goal when entering the 
vocational rehabilitation program was to attend law school 
and that she was told that they (the vocational 
rehabilitation staff) did not think this would be a problem.  
She and her representative noted that she was dropped from 
the program without explanation, finished law school using 
student loans, but was unable to work due to her service-
connected disability.  

The legal criteria provide that a veteran is essentially 
rehabilitated in cases in which the goals of the 
rehabilitation program or a program of employment services 
have been substantially achieved.  38 C.F.R. § 21.196 (2002).  

With respect to whether the veteran was rehabilitated by 
virtue of her receipt of a Master's degree in December 1993, 
the governing legal criteria provide that a veteran, who has 
been found "rehabilitated to the point of employability," 
shall be declared "rehabilitated" when, among other things, 
she pursues additional education or training, in lieu of 
obtaining employment, after completing her prescribed program 
of training and rehabilitation services if: (i) The 
additional education or training is not approvable as part of 
the veteran's rehabilitation program under this chapter; and 
(ii) Achievement of employment consistent with the veteran's 
aptitudes, interests, and abilities will be enhanced by the 
completion of the additional education or training.  
38 C.F.R. § 21.283(a),(c) (2002).  

In light of the facts presented in this case and the 
foregoing regulatory provisions, the Board finds that the 
veteran was properly found rehabilitated in December 1993.  

At that time, rehabilitation to the point of employability 
had been achieved.  As noted, that month she had completed 
the coursework mapped out in September 1991, namely, she 
received a Master's Degree in Public Administration from USC.  

Thereafter, instead of pursuing a career in city government 
or similar field, she decided to go to law school, a program 
which was not previously approved, the completion of which, 
however, would enhance the achievement of employment 
consistent with the veteran's aptitudes, abilities, and 
interests (indeed, as noted above, the veteran planned to use 
the two degrees together in her chosen field).  See 38 C.F.R. 
§ 21.283(c)(3) (2002).  

Turning to the veteran's specific contentions noted 
hereinabove, it is initially noted that the Board will not 
speculate as to the reason for the omission of the goal of 
law school from the September 1991 IWRP after it had been 
previously noted.  

It does appear that, prior to the development of the plan, it 
was determined that obtaining the Master's Degree in Public 
Administration was going to be the approved long term goal, 
as reflected in the August 1991 counseling notes.  Again, to 
address what matters were or were not discussed between the 
counselor(s) and the veteran in making the final 
determination in September 1991 would require the Board to 
engage in speculation, which it will not do.  

The Board does point out that - to the extent that the 
veteran was misled into thinking that law school was an 
approved goal or was advised to pursue a law degree, which is 
not conceded - inaccurate advice would not create any legal 
right to benefits where such benefits are otherwise 
precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 
(1995); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
("[e]rroneous advice given by a government employee cannot be 
used to estop the government from denying benefits.").  

To the extent that she claims a change in the program was 
warranted, the applicable regulation provides that the 
veteran, a counseling psychologist, or the vocational 
rehabilitation specialist may request a change in a plan at 
any time.  38 C.F.R. § 21.94 (2002).  A change in the 
statement of a long-range goal may only be made following a 
re-evaluation of the veteran's rehabilitation program by the 
counseling psychologist.  A change may be made when: (1) 
Achievement of the current goal(s) is no longer reasonably 
feasible; (2) The veteran's circumstances have changed or new 
information has been developed which makes rehabilitation 
more likely if a different long-range goal is established; 
and (3) The veteran fully participates and concurs in the 
change. 38 C.F.R. § 21.94(b) (2002).  

This regulation does not apply in this case because the 
veteran had completed the program when the change (or 
continuance) was requested.  In other words, the changes 
contemplated by this regulation are made while the veteran is 
participating in a program.  

In any event, at the time the veteran received her degree 
(December 1993) the specified goal was feasible and the 
veteran circumstances had not changed nor had new information 
has been developed which made rehabilitation more likely if a 
different long-range goal was established.  The veteran had 
instead decided to attend law school to enhance her 
education.  

To the extent that the veteran claims that she has not used 
all of her eligibility in the program, the Board notes that 
generally, within a defined twelve-year period, the maximum 
period in which a veteran can receive vocational 
rehabilitation benefits is forty-eight months.  See 
38 U.S.C.A. § 3105(b) (West 2002); 38 C.F.R. § 21.70 (2002).  
Her program was deemed to have ended in December 1993 
(apparently after eighteen months of training).  As such, for 
any program otherwise approved thereafter (which was not the 
case here), she would indeed have time remaining in which to 
utilize these benefits.  

Finally, as correctly pointed out by the veteran, the 
applicable regulation dictates that a higher level of 
training is appropriate in order to offset a competitive 
disadvantage for veterans with serious employment handicaps.  
38 C.F.R. § 21.72(b)(2) (2002).  

To the extent that she claims that she was not accorded such 
training, the Board notes that she was granted benefits in 
order to obtain a post-graduate degree, one which her 
counselor essentially noted, in the September 1991 IWRP, 
would provide her with skills necessary to overcome the 
effects of her serious employment handicap (that it would 
provide a needed "edge").  

In any event, given the foregoing, in order to obtain 
reentrance into rehabilitation to the point of employability, 
i.e., receive an additional period of training or services, 
the evidence must show the following: (1) the veteran has a 
compensable service-connected disability and either; (2) (the 
then) current facts, including any relevant medical findings, 
establish that her service-connected disability has worsened 
to the extent that the effects of the service-connected 
disability considered in relation to other facts precludes 
her from performing the duties of the occupation for which 
she previously was found rehabilitated; or (3) the occupation 
for which he previously was found rehabilitated under Chapter 
31 is found to be unsuitable on the basis of her specific 
employment handicap and capabilities.  38 C.F.R. § 21.284 
(2002).  

After reviewing the facts of this case in conjunction with 
the aforementioned regulation, the Board finds that 
entitlement to reentrance into a rehabilitation program is 
not warranted.  

The evidence in this regard does not reflect that the 
veteran's service-connected psychiatric disorder, rated as 50 
percent disabling, and/or her left knee disability, rated as 
30 percent disabling, increased in severity during the time 
she was enrolled at USC and finishing up her Master's 
program, or during the time leading up to her entrance into 
law school.  

Indeed, it has not been medically established, nor does the 
veteran argue, that these disabilities had worsened to the 
extent that their effects, considered in relation to other 
facts, precluded her from performing the duties of the 
occupation for which she previously was found rehabilitated; 
nor does the evidence show - nor has it been argued - that 
the occupation for which the veteran previously was found 
rehabilitated under Chapter 31 was unsuitable on the basis of 
her specific employment handicap and capabilities.  38 C.F.R. 
§ 21.284(a)(2),(3) (2002).  

Put another way, the Board realizes that the veteran is 
significantly disabled by service-connected disability, as 
reflected by the fact that a total rating for compensation 
purposes due to unemployability has been in effect since she 
separated from service.  

As discussed hereinabove, however, there is no objective 
evidence of record showing that, at the time the veteran 
decided to go to law school, her service-connected 
disabilities made the occupation which she had trained for 
unsuitable for her and the record is devoid of any suggestion 
that any additional disability made such occupation 
unsuitable for her.  

The Board points out that the purpose of the Chapter 31 
vocational rehabilitation program is to provide the 
assistance necessary to enable veterans to obtain and 
maintain suitable employment, and that this goal was met in 
this case.  

The Board also notes that, according to testimony provided in 
January 2003, the veteran is not currently working, and 
points out that she is well within her rights to try and 
reenter the vocational rehabilitation program if it can be 
determined that the occupation she was trained for is no 
longer suitable on the basis of her specific employment 
handicap and capabilities and, if other criteria are met, to 
include the establishment of an suitable employment plan.  

Based on the aforementioned discussion, the Board finds that 
the evidence is against the veteran's claim of entitlement to 
additional vocational rehabilitation benefits and the 
requisite provisions of 38 C.F.R. § 21.284 (2002) have not 
been met.  

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430.  The veteran's appeal is therefore denied.  




ORDER

Entitlement to additional vocational rehabilitation benefits 
under Chapter 31, Title 38 of the United States Code is 
denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

